Appeal by plaintiff from order denying her motion for leave to docket a deficiency judgment for arrears of temporary alimony and referring to an official referee the question whether the parties had entered into a valid agreement whereby the plaintiff had agreed to accept a lesser amount than that awarded by the final decree, and from an order referring to an official referee defendant’s motion to reduce the alimony provided for in the judgment of separation. Orders affirmed, without costs. No opinion. Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ., concur.